DETAILED ACTION 
The present application, filed on 1/7/2022 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 52-71 are pending and have been considered below. 

Priority
This application is a CON of 16/899,710 06/12/2020 PAT 11250478 which is a CON of 15/378,359 12/14/2016 PAT 10719856 which claims benefit of 62/407,759 10/13/2016. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 1/7/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel/,422 F.2d 438,164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 52, 62 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 of patent US 10,719,856. Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application’s independent claims 52, 62 are disclosed by the patent US 10,719,856 's independent claims 1, 11 respectively. The claims recite an apparatus and a method respectively. The equivalent pairs recite the same limitations, with the patent US 10,719,856 claims reciting few more limitations. The additional limitations make the claim narrower (species), which reads on broad (genus). See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. Therefore, the double patenting rejection still is appropriate in this case.  

With regards to the dependent claims: 
Patent US 10,719,856 claims 2, 12 read on application claims 53, 63. 
Patent US 10,719,856 claims 3, 13 read on application claims 54, 64.  
Patent US 10,719,856 claims 4, 14 read on application claims 55, 65.
Patent US 10,719,856 claims 5, 15 read on application claims 56, 66.
Patent US 10,719,856 claims 6, 16 read on application claims 57, 67.
Patent US 10,719,856 claims 7, 17 read on application claims 58, 68.
Patent US 10,719,856 claims 8, 18 read on application claims 59, 69.
Patent US 10,719,856 claims 9, 19 read on application claims 60, 70.
Patent US 10,719,856 claims 10, 20 read on application claims 61, 71.

This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have been in fact patented.  

Claims 52, 62 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 of patent US 11,250,478. Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application’s independent claims 52, 62 are disclosed by the patent US 11,250,478 's independent claims 1, 11 respectively. The claims recite an apparatus and a method respectively. The equivalent pairs recite the same limitations, with the patent US 11,250,478 claims reciting few more limitations. The additional limitations make the claim narrower (species), which reads on broad (genus). See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. Therefore, the double patenting rejection still is appropriate in this case.  

With regards to the dependent claims: 
Patent US 11,250,478 claims 2, 12 read on application claims 53, 63. 
Patent US 11,250,478 claims 3, 13 read on application claims 54, 64.  
Patent US 11,250,478 claims 4, 14 read on application claims 55, 65.
Patent US 11,250,478 claims 5, 15 read on application claims 56, 66.
Patent US 11,250,478 claims 6, 16 read on application claims 57, 67.
Patent US 11,250,478 claims 7, 17 read on application claims 58, 68.
Patent US 11,250,478 claims 8, 18 read on application claims 59, 69.
Patent US 11,250,478 claims 9, 19 read on application claims 60, 70.
Patent US 11,250,478 claims 10, 20 read on application claims 61, 71.

This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have been in fact patented. 

In this specific situation two separate terminal disclaimers in compliance with 37 CFR 1.321(c) or 1.321(d) have to be filed for the instant application claims conflicting with patent US 10,719,856 claims and separately conflicting with patent US 11,250,478 claims.  



Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 52-61 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claims 52-61 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 52-61 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622